Citation Nr: 0813658	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected amputation of the left thumb and metacarpal 
with reconstruction, as residuals of a shell fragment wound 
(left thumb disability).

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected scar of the anterior aspect of the right 
leg, donor site (right leg scar).

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected scar of the abdomen, donor site (abdominal 
scar).

6.  Entitlement to a compensable evaluation for service-
connected corneal macula of the right eye (right eye 
disability).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1944 
to June 1946, August 1946 to June 1950, and October 1950 to 
August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD, 
assigning a 30 percent evaluation effective February 28, 
1997, and denied increased evaluations for the other service-
connected disabilities at issue.  The veteran timely appealed 
the assigned disability ratings, including that assigned for 
service-connected PTSD.  

An August 2002 rating decision denied entitlement to service 
connection for bilateral hearing loss and tinnitus, and the 
veteran timely appealed.  A September 2003 rating decision 
granted service connection for bilateral hearing loss but 
continued to deny service connection for tinnitus.  An August 
2005 rating decision granted a total disability rating based 
on individual unemployability due to service-connected 
disability effective on October 20, 2003.

A January 8, 2008 Motion to Advance this case on the Board's 
docket was granted on April 7, 2008 for good cause due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

FINDINGS OF FACT

1.  It is as likely as not that the veteran's tinnitus is due 
to service exposure to acoustic trauma. 

2.  The evidence prior to February 23, 2004 does not show 
occupational and social impairment with reduced reliability 
and productivity due to psychiatric symptoms such as 
flattened affect, panic attacks more than once a week, and 
memory impairment.

3.  The evidence from February 23, 2004 through March 24, 
2005 shows occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood due to symptoms such as social 
isolation, extreme difficulty concentrating, hypervigilance, 
intrusive memories about the War, depression, and his 
inability to maintain work.  

4.  The evidence beginning March 25, 2005 does not show 
occupational and social impairment with reduced reliability 
and productivity due to psychiatric symptoms such as 
flattened affect, panic attacks more than once a week, and 
memory impairment. 

5.  A 30 percent evaluation is the maximum schedular rating 
under the criteria for amputation of the thumb.

6.  A 10 percent evaluation is the maximum schedular rating 
under the criteria for a scar of the leg in the absence of 
functional impairment.

7.  A 10 percent evaluation is the maximum schedular rating 
under the criteria for a scar of the abdomen in the absence 
of functional impairment.  

8.  There is no significant loss of vision or other 
functional impairment due to the veteran's service-connected 
right eye disability.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred on active duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  

2.  The criteria for an initial rating in excess of 30 
percent prior to February 23, 2004, for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for a rating of 70 percent from February 23, 
2004 through March 24, 2005 for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

4.  The criteria for a rating in excess of 30 percent 
beginning March 25, 2005 for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

5.  The criteria for the assignment of a rating in excess of 
30 percent for service-connected left thumb disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5152 (2007).  

6.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right leg scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804 (2007).  

7.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected abdominal scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804 (2007).  

8.  The criteria for the assignment of a compensable rating 
for service-connected right eye disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.84a, Diagnostic Code 6079 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In April 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  In October 2003, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish increased evaluations.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  



The veteran was informed in May 2007 that a disability rating 
and effective date would be assigned if his service 
connection claim was granted and that an effective date would 
be assigned if any of his increased rating claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the May 2007 letter that VA used 
a published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the May 2007 letter did not specifically talk about 
providing evidence on the impact that the veteran's service-
connected disabilities has on his daily life, this is not 
prejudicial because a reasonable person could be expected to 
understand from the notices that the impact of the disability 
on his daily life is relevant to substantiating the claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examinations on file, including in March 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  



Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection Claim 

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

Analysis

Although the veteran's service medical records do not contain 
any complaints or findings of hearing loss or tinnitus, these 
records reveal that he was exposed to a trip flare explosion 
in 1951 that resulted in a shell fragment perforation of the 
left thumb.

When evaluated by VA in January 2001, the veteran complained 
of hearing loss and tinnitus due to service noise exposure, 
including explosions and gunfire, with the onset of hearing 
loss approximately 10-15 years earlier and the onset of 
tinnitus approximately 15 years earlier.  

An audiological examination in January 2001 revealed 
bilateral sensorineural hearing loss beginning at 2000 hertz 
in the right ear and at 1000 hertz in the left ear.  

The examiner concluded in January 2001 that it was at least 
as likely that the veteran's hearing loss was due to noise 
exposure in service but that it was unlikely that the 
veteran's tinnitus was due to service because it did not 
begin until 10-15 years ago.  

Service connection for bilateral hearing loss was granted by 
rating decision in September 2003, with a 20 percent rating 
assigned effective on March 14, 2000.

Bilateral hearing loss continued to be shown on VA audiograms 
in February 2004 and March 2005.  It was reported that there 
was no evidence of exposure to acoustic trauma after service.

Although the VA examiner concluded in January 2001 that the 
veteran's tinnitus was not likely associated with service 
because there were no complaints until 15 years earlier, the 
Board notes that there is no medical evidence of either 
hearing loss or tinnitus until many years after service 
discharge and that it would appear that, if the veteran's 
hearing loss is due to service, than it is as likely as not 
that his tinnitus is also due to service exposure to acoustic 
trauma.   Consequently, service connection is warranted for 
tinnitus.  38 C.F.R. § 3.102.  
Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
increased rating issue currently on appeal, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

PTSD

Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 is defined as some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 means that id symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after a family 
argument) with no more than slight impairment in social, 
occupational, or school functioning ( e.g., temporarily 
falling behind in schoolwork).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Analysis

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected PTSD.  

The evidence prior to February 2004 reveals GAF scores of 50 
on VA examination in April 1999 and 56 on VA examination in 
November 2000.   

On VA psychiatric evaluation in April 1999, the veteran said 
that he was not employed.  He was well groomed.  He denied 
homicidal or suicidal ideation and hallucinations.  Thought 
processes were goal directed without loosening of 
association, and cognitive examination was grossly intact.  
He said his mood was good.

When seen in November 2000, the veteran was described as very 
casually dressed with appropriate speech and manner.  He said 
that he was sad at times, mostly due to insufficient income.  
He denied homicidal and suicidal ideation, as well as 
hallucinations.  It was noted that the veteran was retired 
and that physical and psychiatric problems played a role in 
his unemployability.  The veteran was considered to have mild 
PTSD.

When examined by VA on February 23, 2004, the examiner said 
that the veteran had significant symptoms of PTSD and that 
his symptoms appeared to have gotten worse since the war with 
Iraq.  The veteran noted problems with difficulty sleeping, 
service related nightmares several times a week, social 
isolation, irritability, difficulty concentrating, 
hypervigilance, depression and anxiety.  He was fully 
oriented and denied suicidal or homicidal ideation.  PTSD was 
diagnosed, and his GAF was 40.

On VA psychiatric evaluation on March 25, 2005, the veteran 
noted insomnia, bad dreams, and some hypervigilance.   He 
denied irritability or being short tempered.  On mental 
status evaluation, he was fully oriented without evidence of 
delusions or hallucinations.  General reasoning and judgment 
were within normal limits.  His memory was intact, and his 
affect was calm and pleasant.  The diagnosis was of mild 
PTSD, and his GAF score was 55, which was noted to be 
indicative of moderately severe symptomatology.

Based on the above evidence of record, the Board concludes 
that the symptomatology of the veteran's service-connected 
PTSD is productive of a disability picture that more nearly 
approximates the criteria for a rating of 70 percent 
beginning on February 23, 2004, the date of VA evaluation, 
because there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to 
symptoms such as social isolation, irritability extreme 
difficulty concentrating, hypervigilance, intrusive memories 
about the War, depression, and his inability to maintain 
work.  38 C.F.R. § 4.7 (2007).  The Board also notes that 
this examination found a GAF score of 40.  

However, the Board finds that an evaluation higher than 30 
percent is not for assignment for service-connected PTSD 
either prior to February 23, 2004 or beginning March 25, 2005 
because the evidence of record does not show occupational and 
social impairment with more than the equivalent of occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks due to PTSD 
symptomatology.  There was an absence during these periods of 
the symptomatology associated with a schedular evaluation of 
more than 30 percent, such as flattened affect, panic attacks 
more than once a week, memory impairment, difficulty in 
understanding complex commands, and impaired judgment.  

In fact, GAF scores before February 23, 2004 and after March 
24, 2005 are 50 or above.  GAF scores above 50 are indicative 
of no more than moderate symptomatology.  

Accordingly, based on the evidence on file, the Board 
concludes that a staged rating is warranted for the veteran's 
service-connected PTSD as noted above.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

SFW Of The Left Thumb

Schedular Criteria 

The veteran is currently assigned a 30 percent evaluation for 
his service-connected SFW of the left thumb under Diagnostic 
Code 5152.  He is right handed.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  However, Diagnostic Code 
5152, which involves amputation of the thumb, was not 
changed.

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the minor thumb at the distal joint 
or through the distal phalanx; a 20 percent evaluation is 
also assigned for amputation of the minor thumb at the 
metacarpophalangeal joint or through the proximal phalanx; a 
30 percent rating is warranted for amputation of the minor 
thumb with metacarpal resection.  38 C.F.R. § 4.71a, 
Diagnostic Code 5152.
Analysis

The evidence reveals that the veteran incurred a perforating 
missile wound of the left hand with loss of artery and nerve 
of the thumb due to a trip flare explosion in December 1951.  
The veteran underwent amputation and reconstruction of the 
left thumb with metacarpal resection with a bone graft from 
the right tibia.
The veteran currently assigned 30 percent evaluation for his 
service-connected SFW of the left thumb is the maximum 
schedular rating assigned for amputation of the minor, 
meaning non-dominant, thumb under Diagnostic Code 5152.

No other arguably applicable diagnostic code would render a 
rating greater than 30 percent.  Diagnostic codes dealing 
with arthritis (5003), ankylosis (5224) and limitation of 
motion of the thumb (5228) are not more advantageous because 
they do not provide for a rating greater than 30 percent.  
Other codes, such as amputation of multiple fingers of the 
left hand (5126-5151) are inapplicable here because the 
medical evidence does not support a finding of limitation of 
motion of the other fingers due to service-connected 
disability.

Consequently, an evaluation in excess of 30 percent for 
service-connected left thumb disability is denied.

Right Leg And Abdominal Scars

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002) (now codified 
as amended at 38 C.F.R § 4.118, Diagnostic Codes 7800-7833).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO has addressed the veteran's claims for increase under 
both the old and new criteria in the Schedule.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the regulatory revisions both prior to and beginning on 
August 30, 2002 in our appellate adjudication of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the pertinent criteria in effect prior to August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 provides that 
for superficial scars that are poorly nourished with repeated 
ulceration, a 10 percent rating is warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7804 provides that for superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 provides that other scars are rated on 
the limitation of function of the part affected.  

Additionally, under the "old" criteria under Diagnostic Code 
7806, for eczema, a 0 percent rating is assigned where there 
is slight, if any, exfoliation, exudation, or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
assigned where there is exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (2002).

Under current Diagnostic Code 7803, superficial and unstable 
scars warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2007).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2007).  Under current Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  Note (1) defines a superficial scar 
as one not associated with underlying soft tissue damage.  
Scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2007).

Under current Diagnostic Code 7806, for dermatitis or eczema, 
a 30 percent evaluation may be assigned for dermatitis or 
eczema when there is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  Diagnostic Code 7806 (2007).

Analysis

The veteran is currently assigned 10 percent evaluations for 
his service-connected right leg scar and abdominal scar under 
Diagnostic Code 7804.  This is the maximum schedular rating 
assigned under both the old and the new schedular criteria 
for superficial scars that are painful.  To warrant an 
evaluation in excess of 10 percent there would need to be 
evidence of functional impairment or evidence of a skin 
disorder due to the disability.  In this case, however, there 
is no evidence of functional impairment or a skin problem due 
to either the veteran's right leg or abdominal scar.  When 
examined by VA in March 2005, it was noted that the veteran's 
scars were well healed; there was decreased sensation in the 
abdomen.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
either service-connected right leg scar or service-connected 
abdominal scar under either the old or new schedular 
criteria.


Right Eye Disability

Schedular Criteria

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2007).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2007).

Vision in both eyes correctable to 20/40 warrants a non-
compensable evaluation.  A 10 percent rating requires vision 
in one eye correctable to 20/50 and vision in the other eye 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.

Analysis

The veteran is currently assigned a noncompensable evaluation 
for his service-connected right eye disability under 
Diagnostic Code 6079.

When examined by VA in November 2000, the veteran's bilateral 
visual acuity was corrected to 20/25-; the diagnosis was 
pseudophakia with no signs of sequela to trauma.  Visual 
acuity was corrected to 20/30-1 on the right and 20/20 on the 
left on private evaluation in January 2004.  VA eye 
examinations in March 2004 and March 2005 revealed corrected 
vision of 20/30-2 on the right and 20/20 on the left.  
Hyperopia with presbyopia was diagnosed in March 2004.  On VA 
eye examination in October 2006, visual acuity was corrected 
to 20/20 in both eyes.

The above findings do not meet the criteria for a compensable 
evaluation for right eye disability, which requires that the 
best corrected visual acuity be 20/50 in one eye and 20/40 in 
the other eye, or worse.  38 C.F.R. § 4.84a, Code 6079.  
Consequently, a compensable evaluation for service-connected 
right eye disability is denied.


Conclusions 

The veteran was granted TDIU by rating decision in August 
2005, effective October 20, 2003.  The Board concludes from a 
review of the claims files that this case does not need to be 
referred to the Director of the Compensation and Pension 
Services for extraschedular consideration prior to October 
20, 2003 for his service-connected disabilities.  

While the above analysis certainly reveals some impairment in 
earning capacity prior to October 20, 2003 due to the 
disabilities on appeal, as evidenced by the ratings assigned 
to the disabilities, marked interference with employment was 
not shown due to the veteran's service-connected 
disabilities.  Additionally, the veteran was not hospitalized 
for these disabilities prior to October 20, 2003.  

The Board finds nothing in the record that may be termed so 
exceptional or unusual as to warrant an extraschedular 
rating.  In fact, the diagnosis on VA evaluation in November 
2000 was of mild PTSD; and the veteran said on examination in 
April 1999 that right leg and abdominal scars did not bother 
him.  Therefore, the RO's determination not to refer this 
case for extra-schedular consideration prior to October 20, 
2003 was appropriate.  

Finally, in reaching the above decisions, the doctrine of 
reasonable doubt was considered.  However, with the exception 
of the grant of an initial increased evaluation for service-
connected PTSD from February 23, 2004 until March 24, 2005, 
the Board finds that the preponderance of the evidence is 
against granting ratings in excess of those currently 
assigned for the other issues on appeal.  Consequently, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  






ORDER

Service connection for tinnitus is granted.

An initial rating in excess of 30 percent prior to February 
23, 2004, for service-connected PTSD is denied.  

A rating of 70 percent from February 23, 2004 through March 
24, 2005 for service-connected PTSD is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  

A rating in excess of 30 percent beginning March 25, 2005 for 
service-connected PTSD is denied.  

A rating in excess of 30 percent for service-connected left 
thumb disability is denied.  

A rating in excess of 10 percent for service-connected scar 
of the right leg is denied. 

A rating in excess of 10 percent for service-connected scar 
of the abdomen is denied.  

A compensable rating for service-connected right eye 
disability is denied.    



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


